

110 SRES 258 ATS: Expressing the sense of the Senate regarding the life and work of Senator John W. Warner.
U.S. Senate
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 258IN THE SENATE OF THE UNITED STATESMay 28 (legislative day, May 27), 2021Mr. Warner (for himself, Mr. Kaine, Mr. Reed, Mr. Inhofe, Mr. Schumer, Mr. McConnell, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mrs. Blackburn, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Ms. Collins, Mr. Coons, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Cramer, Mr. Crapo, Mr. Cruz, Mr. Daines, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mrs. Fischer, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hagerty, Ms. Hassan, Mr. Hawley, Mr. Heinrich, Mr. Hickenlooper, Ms. Hirono, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Johnson, Mr. Kelly, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Luján, Ms. Lummis, Mr. Manchin, Mr. Markey, Mr. Marshall, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Ossoff, Mr. Padilla, Mr. Paul, Mr. Peters, Mr. Portman, Mr. Risch, Mr. Romney, Ms. Rosen, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott of Florida, Mr. Scott of South Carolina, Mrs. Shaheen, Mr. Shelby, Ms. Sinema, Ms. Smith, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Tuberville, Mr. Van Hollen, Mr. Warnock, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing the sense of the Senate regarding the life and work of Senator John W. Warner.Whereas John William Warner was born on February 18, 1927, to John and Martha Warner;Whereas John Warner began his service to the nation by enlisting in the Navy at the age of 17 to serve in World War II and was discharged as a Petty Officer 3rd class and was commissioned in the Marines during the Korean War, reaching the rank of Captain;Whereas John Warner, using benefits from the Servicemen's Readjustment Act of 1944 (commonly known as the “G.I. Bill”) (58 Stat. 284, chapter 268), attended Washington & Lee University and the University of Virginia Law School and maintained a life-long love of the Lexington and Charlottesville communities, who encouraged and supported the completion of his educational pursuits;Whereas, in 1960, John Warner continued in public service when he went to work in the Eisenhower White House and later was tasked with serving as an advance-man for Vice President Nixon during his presidential campaign;Whereas, in 1969, John Warner was nominated by the President and confirmed by the Senate to serve as Under Secretary of the Navy and later Secretary of the Navy; Whereas, in 1976, John Warner served as the Director of the American Revolution Bicentennial;Whereas, in 1978, John Warner was elected to the Senate; Whereas John Warner retired from the Senate in 2009, having won 5 consecutive statewide elections and after having served as the second-longest serving Senator in the history of the Commonwealth of Virginia;Whereas, for 30 years, John Warner represented the Commonwealth of Virginia and the United States with honor and distinction in the Senate, building consensus and bridging divides on critical national security and domestic policy issues;Whereas John Warner spent his entire career in the Senate as a member of the Committee on Armed Services, including serving for years as the Chairman and Ranking Member of that Committee; Whereas John Warner served as—(1)Vice Chairman of the Select Committee on Intelligence; (2)Chairman of the Committee on Rules and Administration; (3)a senior member of the Committee on Environment and Public Works; and (4)a member of the Committees on—(A)Homeland Security and Government Affairs; (B)Health, Education, Labor, and Pensions; and (C)Agriculture, Nutrition, and Forestry;Whereas, throughout his career in the Senate, John Warner championed the needs of the men and women serving in the United States military and of veterans; Whereas, through pay increases, enhanced military health care benefits, support for the Department of Defense medical research programs, enacting the TRICARE for Life program under section 1086(d) of title 10, United States Code and the Post-9/11 Veterans Educational Assistance Act of 2008 (38 U.S.C. 3301 et seq.; Public Law 110–252), John Warner recognized that a first-class military depended on the well-being of the remarkable men and women who stepped into service as well as their families;Whereas John Warner recognized the importance of diversity and led by example, such as by—(1)having his Senate staff led by strong women for more than 20 years; (2)recommending for nomination and successfully seeking the confirmation of the first woman to serve on the Federal bench in the history of Virginia; (3)recommending for nomination and successfully securing the confirmation of the first African American to serve on the Federal district court in the history of Virginia; and(4)recommending for nomination and successfully securing confirmation of the first African American to serve on the United States Court of Appeals for the Fourth Circuit in the history of the court;Whereas John Warner had a personal passion and love of the outdoors that began as a young boy fishing on the Shenandoah River and some of his proudest achievements legislatively were ones to conserve sensitive and historic lands in Virginia by expanding and establishing new national parks, national wildlife refuges, wilderness areas, and completing the Appalachian National Scenic Trail in Virginia;Whereas John Warner was dedicated to improving the quality of life for all Virginians and all people of the United States, recognizing that our transportation systems were critical components fostering economic growth and personal safety; Whereas, by supporting transportation infrastructure such as highways, bridges, airports, mass transit, bus systems, and, particularly, the extension of the Metro rail system, John Warner contributed to safe travel of the people of the United States, expanded economic opportunities, and connected rural and urban communities; Whereas, from leading the regional efforts to build a new Woodrow Wilson bridge and expand Metro Rail to Dulles Airport, to advocating for transportation research at the Virginia Tech Transportation Institute and safety measures such as the use of seat belts and air bags, John Warner was fully committed to improving the quality of life for all on the roadways of the United States;Whereas John Warner fully recognized the value of an education and supported significantly increased funding for the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and funding under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), and he proudly played a lead role in writing the Teacher Tax Relief Act, which provided a deductible tax benefit for teachers in the United States;Whereas, while Senator Warner served proudly as a member of the Republican party, Senator Warner was committed to putting country before politics; andWhereas, on May 25, 2021, at the age of 94, Senator John Warner passed away, leaving behind his beloved wife, Jeanne, his 3 children—Virginia, Mary, and John—and numerous Warner Brother & Sister staffers who loved him dearly and served him loyally: Now, therefore, be itThat the Senate—(1)notes with deep sorrow and solemn mourning the death of Senator John William Warner;(2)extends heartfelt sympathy to the entire family of Senator John Warner and those who knew and loved him;(3)honors and, on behalf of the United States, expresses deep appreciation for the outstanding and important service of Senator John Warner to his country;(4)respectfully requests that the Secretary of the Senate—(A)communicate this resolution to the House of Representatives; and (B)transmit an enrolled copy of this resolution to the family of Senator John Warner; and(5)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of Senator John William Warner. 